DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 18-29 of U.S. Patent No. 11,278,250 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations in claim 1-28 of the present applicant are recited in claims 1-15, 18-29 of U.S. Patent No. 11,278,250 B2.
17/679,716 (Present Application)
11,278,250 B2
Claim 1
A system for performing simultaneous X-ray imaging and magnetic resonance imaging (MRI), the system comprising: an X-ray source; an X-ray detector for detecting X-rays from the X-ray source; a radio frequency (RF) coil; at least one gradient coil; and a magnetic field source for MR imaging, the magnetic field source comprising a first magnet ring and a second magnet ring disposed such that their radii are substantially parallel to each other, and a partial third magnet ring disposed between the first and second magnet rings in an axial direction substantially perpendicular to the radii of the first and second magnet rings such that the partial third magnet ring is not concentric to either of the first magnet ring and the second magnet ring; wherein the system is configured such that, during imaging of a subject: the X-ray source and X-ray detector are simultaneously rotated around the subject; and the magnetic field source is rotated around the subject.
Claim 2
each of the first magnet ring, the second magnet ring, and the partial third magnet ring comprise a plurality of permanent magnets.

Claim 6
each of the first magnet ring, the second magnet ring, and the partial third magnet ring comprise a plurality of magnet blocks.
Claim 7
the partial third magnet ring has less magnet blocks than either of the first magnet ring and the second magnet ring.
Claim 1
A system for performing simultaneous X-ray imaging and magnetic resonance imaging (MRI), the system comprising: an X-ray source; an X-ray detector for detecting X-rays from the X-ray source; a radio frequency (RF) coil; at least one gradient coil; and a magnetic field source for MR imaging, the magnetic field source comprising a plurality of permanent magnets arranged in a plurality of magnet rings; wherein the plurality of magnet rings comprises a first magnet ring and a second magnet ring disposed such that their radii are parallel (or substantially parallel) to each other, and a partial third magnet ring disposed between (in an axial direction perpendicular to the radii to the first and second magnet rings) the first and second magnet rings such that the partial third magnet ring is not concentric to either of the first magnet ring and the second magnet ring, wherein each magnet ring comprises a plurality of magnet blocks wherein the system is configured such that, during imaging of a subject: the X-ray source and X-ray detector are simultaneously rotated around the subject; the magnetic field source is rotated around the subject; and the X-ray source, the X-ray detector, and the magnetic field source are all translated longitudinally along a region of interest of the subject.




and the partial third magnet ring having less magnet blocks than either of the first magnet ring and the second magnet ring;
Claim 3
each of the first magnet ring, the second magnet ring, and the partial third magnet ring comprise a plurality of permanent magnets.
Claim 4
the plurality of permanent magnets are arranged in a Halbach configuration.
Claim 2
the magnetic field source comprises a plurality of permanent magnets arranged in a Halbach configuration.
Claim 2
the magnetic field source comprises a plurality of permanent magnets arranged in a Halbach configuration.
Claim 5
the plurality of permanent magnets are arranged in a magnet bar arrangement
Claim 5
the magnetic field source comprises a plurality of permanent magnet bars arranged in magnet bar arrangement.
Claim 8
each of the first magnet ring and the second magnet ring comprise eight magnet blocks
Claim 3
the first magnet ring and the second magnet ring each comprises eight magnet blocks.

Claim 9
each magnet ring is configured such that each of its magnet blocks has corresponding polarity to the magnet blocks in the same position on the other magnet rings
Claim 4
each magnet ring is configured such that each of its magnet blocks has corresponding polarity to that in the same position on the other magnet ring(s).
Claim 10
each of the first magnet ring, the second magnet ring, and the partial third magnet ring comprise a plurality of resistive magnet coils
Claim 6
the magnetic field source comprises a plurality of resistive magnet coils.
Claim 11
each of the first magnet ring, the second magnet ring, and the partial third magnet ring comprise a plurality of solenoids
Claim 7
the magnetic field source comprises a plurality of solenoids.
Claim 12
each solenoid is a Bitter plates solenoid.
Claim 8
each solenoid is a Bitter plates solenoid.
Claim 13
the X-ray source and the X-ray detector are both disposed in a bore of the solenoids.
Claim 9
the X-ray source and the X-ray detector are both disposed in a bore of the solenoids.
Claim 14
the system is configured such that the subject to be imaged is placed inside a bore of the solenoids.
Claim 10
the system is configured such that the subject to be imaged is placed inside a bore of the solenoids.
Claim 15
the RF coil is disposed between two solenoids, and wherein the system is configured such that the subject to be imaged is placed inside the RF coil.
Claim 11
the RF coil is disposed between two solenoids, and wherein the system is configured such that the subject to be imaged is placed inside the RF coil.
Claim 16
the X-ray source and the X-ray detector are both disposed outside the RF coil and outside bores of the solenoids.
Claim 12
the X-ray source and the X-ray detector are both disposed outside the RF coil and outside bores of the solenoids.
Claim 17
the X-ray source is disposed outside the RF coil and in a bore of a first solenoid of the plurality of solenoids, and the X-ray detector is disposed outside the RF coil and in a bore of a second solenoid of the plurality of solenoids.
Claim 13
the X-ray source is disposed outside the RF coil and in a bore of a first solenoid of the plurality of solenoids.
Claim 14
the X-ray detector is disposed outside the RF coil and in a bore of a second solenoid of the plurality of solenoids.
Claim 18
the magnetic field source generates a magnetic field with a maximum strength of 0.50 T or less.
Claim 15
the magnetic field source generates a magnetic field with a maximum strength of 0.50 T or less.
Claim 19
a machine for reconstructing the image(s) of the subject to be imaged, the machine comprising at least one machine readable media having machine-executable instructions stored thereon for performing a method for reconstructing at least one image of the subject to be imaged, the method for reconstructing the at least one image of the subject to be imaged comprising: i) reconstructing X-ray computed tomography (CT) and MRI images using the simultaneous algebraic reconstruction technique with total variation (SART-TV) to obtain convex optimization equations; ii) combining structural coupling and compressive sensing techniques, in which each sub- image is represented by paired local X-ray CT-MRI structures to obtain convex optimization equations; and ii1) solving the convex optimization equations from steps 1) and i1).
Claim 18
a machine for reconstructing the image(s) of the subject to be imaged.
Claim 19
the machine has one or more machine readable media having machine-executable instructions stored thereon for performing a method for reconstructing at least one image of the subject to be imaged.
Claim 20
the method for reconstructing the at least one image of the subject to be imaged comprises: i) reconstructing X-ray computed tomography (CT) and MRI images using the simultaneous algebraic reconstruction technique with total variation (SART-TV) to obtain convex optimization equations; ii) combining structural coupling and compressive sensing techniques, in which each sub-image is represented by paired local X-ray CT-MM structures to obtain convex optimization equations; and iii) solving the convex optimization equations from steps i) and ii).

Claim 20
solving the convex optimization equations from steps 1) and ii) comprises solving the convex optimization equations using a split-Bregman framework.
Claim 21
solving the convex optimization equations from steps i) and ii) comprises solving the convex optimization equations using a split-Bregman framework.
Claim 21

Claim 22

Claim 22
step 1) comprises using an artificial neural network to guide both X-ray CT and MRI reconstructions.
Claim 23
step i) comprises using an artificial neural network to guide both X-ray CT and MRI reconstructions.
Claim 23

Claim 24

Claim 24
step 11) comprises using an artificial neural network to guide both X-ray CT and MRI reconstructions.
Claim 25
step ii) comprises using an artificial neural network to guide both X-ray CT and MRI reconstructions.
Claim 25
the X-ray detector is a flat detector array.
Claim 26
the X-ray detector is a flat detector array.
Claim 26
the at least one gradient coil comprises an X gradient coil, a Y gradient coil, and a Z gradient coil.
Claim 27
the at least one gradient coil comprises an X gradient coil, a Y gradient coil, and a Z gradient coil.
Claim 27
the magnetic field source is disposed such that no portion of it is interposed between the X-ray source and the X-ray detector.
Claim 28
the magnetic field source is disposed such that no portion of it is interposed between the X-ray source and the X-ray detector.
Claim 28
A method for performing simultaneous X-ray imaging and magnetic resonance imaging (MRI), the method comprising: providing a subject to be imaged; and using the system of claim of 1 to perform simultaneous X-ray imaging and MRI on the subject.
Claim 29
A method for performing simultaneous X-ray imaging and magnetic resonance imaging (MRI), the method comprising: providing a subject to be imaged; and using the system according to claim of 1 to perform simultaneous X-ray imaging and MRI on the subject.



Allowable Subject Matter
Claims 1-28 would be allowable when the double patenting rejection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884